Citation Nr: 0006453	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-20 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for cardiomyopathy, for the 
purpose of payment of accrued benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability, for the purpose of payment of 
accrued benefits.

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active service from July 1943 to 
February 1946, died in January 1997.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
heart disease for the purpose of payment of accrued benefits 
and entitlement to a total rating for compensation purposes 
based on individual unemployability for the purpose of 
payment of accrued benefits, as well as service connection 
for the cause of the veteran's death.

A hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) was conducted in August 1998; in 
November 1998 the case was remanded for further development.  
The case was returned to the Board in July 1999 and a hearing 
before the undersigned Board Member was conducted in February 
2000.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The veteran's cardiomyopathy may not be disassociated 
from his service-connected bronchiectasis.

3.  During the two year period prior to the veteran's death, 
he had service-connected disabilities of such a nature and 
severity that he was prevented from engaging in all forms of 
substantially gainful employment consistent with his 
education and occupational experience.

4.  The cause of the veteran's death in January 1997 was 
reported to be cardiopulmonary arrest due to cardiogenic 
shock in setting of pneumonia due to multiple drug resistant 
pneumonias; other significant conditions contributing to the 
veteran's death but not resulting in the underlying cause 
were reported to be cerebral vascular disease and heart 
problems.

5.  It is as likely as not that the veteran's service-
connected respiratory disability contributed to his death.


CONCLUSIONS OF LAW

1.  The veteran's cardiomyopathy was proximately due or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1999).

2.  The veteran was unemployable by reason of service-
connected disabilities for the two-year period prior to his 
death.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).

3.  Accrued benefits are due and payable to the appellant on 
account of the veteran's cardiomyopathy and unemployability 
due to service-connected disabilities.  38 U.S.C.A. § 5121 
(West 1991).

4.  Bronchiectasis, which was incurred as the result of 
service, contributed to the veteran's death; service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for 
cardiomyopathy, for the purpose of payment of accrued 
benefits, a total rating for compensation purposes based on 
individual unemployability, for the purpose of payment of 
accrued benefits, and service connection for the cause of the 
veteran's death.  We note that we have found that the 
appellant's claims are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, we find that she has 
presented claims which are plausible.  We are also satisfied 
that all relevant facts have been properly developed and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

On January 25, 1997, the veteran died at the Hardin Memorial 
Hospital.  The certificate of death, issued in February 1997, 
listed the cause of death as cardiopulmonary arrest due to 
cardiogenic shock in setting of pneumonia due to multiple 
drug resistant pneumonias.  Other significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause were reported to be cerebral vascular 
disease and heart problems.  It was not indicated whether an 
autopsy was performed.

At the time of the veteran's death service connection was in 
effect for bronchiectasis, right lower lobe, status post 
segmental resection, rated 30 percent disabling; left knee 
impairment, rated 20 percent disabling; recurrent dislocation 
of the right clavicle, rated 20 percent disabling; painful 
scars at the base of the right thumb with slight sensory 
loss, rated 10 percent disabling; atrial fibrillation, rated 
10 percent disabling; and healed scars of the back, left 
shoulder and both arms, rated non-compensably disabling.  A 
combined 60 percent disability evaluation was in effect for 
the veteran's service-connected disabilities at the time of 
his death.

Based on the appellant's contention that cardiovascular 
disease developed as a result of service-connected 
disabilities, and because of the disposition of this claim, 
the Board will not address the issue of service connection 
for cardiovascular disease on a direct basis.

Lon Keith, M.D., in a March 1988 statement, reported that the 
veteran's medical history included obstructive airway disease 
and cardiovascular disease with echocardiographic evidence of 
concentric left ventricular hypertrophy and recurrent 
episodes of atrial fibrillation and atrial flutter which had 
precipitated mild symptoms of congestive heart failure.  Dr. 
Keith indicated that the veteran also had a history of 
chronic pancreatitis, had undergone a pancreatectomy and was 
now insulin dependent and required pancreatic enzymes.  It 
was noted that the veteran also had had a carcinoma of the 
colon.  Dr. Keith was of the opinion that the veteran was 
permanently and totally disabled.

At the time of a March 1989 VA examination it was reported 
that the veteran had retired in January 1989.  The veteran 
had past hospital admissions for insulin dependent diabetes 
mellitus, poorly controlled, and status post total 
pancreatectomy and status post carcinoma with partial 
colectomy.

In a July 1989 statement the veteran indicated that he 
resigned his position as a district judge because of his 
service-connected physical disabilities.  He indicated that 
the disabilities were complicated by diabetes and surgical 
removal of his pancreas.  Records from Hardin Memorial 
Hospital show that the veteran was admitted and treated in 
December 1989 for a partial small bowel obstruction.

Dr. Keith, in a November 1989 letter, indicated that it was 
his impression that the veteran was permanently and totally 
disabled on the basis of his cardiomyopathy and that, 
additionally, he was limited because of his poorly controlled 
diabetes, which was quite brittle and insulin dependent.  It 
was noted that, in view of his pancreatectomy, he also was 
subject to recurrent episodes of gastritis and esophagitis.  
In a November 1990 letter Dr. Keith reported essentially the 
same information as was contained in his March 1988 
statement.

The VA conducted an examination of the veteran in November 
1990.  A history of arrhythmia was noted, but there was no 
history of hypertension.  The diagnoses following examination 
included cardiovascular disease.

April 1991 statements from a Hardin county attorney and a 
district court judge were to the combined effect that the 
veteran, in the year preceding his retirement, had difficulty 
performing his duties as a judge because of his physical 
disabilities.

William G. West, Jr., M.D., in an October 1991 statement, 
reported that he had been treating the veteran intermittently 
for thirty years.  He indicated that the veteran's 
bronchiectasis had definitely worsened as there was more 
shortness of breath, that the right shoulder and left knee 
were causing more pain and more loss of range of motion and 
that these had definitely worsened in the last few years.  
Furthermore, the deterioration in condition of the knee, 
shoulder and lungs would indicate a definite and appreciable 
increase in disability.  He noted that the veteran was unable 
to do any type of tasks either standing or sitting for 
prolonged periods of time and that the dyspnea and level of 
discomfort in the joints prevented the veteran's adequate 
concentration on facts.  He concluded that the veteran was 
permanently and totally disabled.

In an April 1992 statement Dr. West related that the 
veteran's lungs, knee and shoulder disabilities were being 
aggravated by his diabetes, pancreatic condition and 
degenerative arthritis.  In a May 1992 statement Dr. West 
reported that he was of the opinion that when the veteran 
retired in 1989, he could not satisfactorily perform his job 
because of his leg and lung conditions and that for him to 
seek other employment would be futile.

In a July 1992 rating decision, entitlement to a total rating 
for compensation purposes based on individual unemployability 
was denied.  A notice of disagreement was received from the 
veteran in August 1992 and, following the issuance of a 
statement of the case, a substantive appeal was received from 
the veteran in December 1992.

A hearing on appeal was conducted in May 1993.  At this time 
the veteran gave detailed testimony in support of his claim 
for a total rating for compensation purposes based on 
individual unemployability.  He also raised the issue of 
service connection for a heart disorder.

M. I. Malik, M.D., in a March 1995 letter, indicated that the 
veteran had progressive disability from the injuries he 
sustained in service and that he was experiencing 
cardiomegaly due to significant dyspnea and was being treated 
for cardiac arrhythmia.  He opined that the veteran was 
totally disabled and unemployable as a result of his war 
related injuries and problems attributable to those injuries.

A VA pulmonary examination of the veteran was conducted in 
June 1995.  The diagnoses were moderate restrictive lung 
disease secondary to previous right lower lobe lobectomy; 
mild respiratory insufficiency; possible cardiac arrhythmia 
which may be precipitated by the respiratory distress; 
insulin dependent diabetes; and history of Duke's B colon 
cancer, status post hemicolectomy.

The examiner observed that the veteran's moderately severe 
restrictive lung disease would prevent the veteran from 
performing jobs that required heavy exertion but that, with 
the current level of impairment, he should be able to perform 
jobs that require minimum exertion.  The physician stated 
that, when combining the pulmonary condition with underlying 
cardiac disorder and other medical conditions, the veteran's 
capacity to perform daily work may be significantly impaired.

Arthur M. Calilung, M.D., in an August 1995 statement, 
indicated that the veteran had cardiomyopathy with episodes 
of congestive heart failure and atrial fibrillation.  His 
bronchiectasis had worsened recently, that his diabetes was 
poorly controlled The veteran could not stand for long 
periods because of severe arthritis of both knees and legs.  
Dr. Calilung concluded that the veteran was permanently and 
totally disabled for employment.

A VA orthopedic examination was conducted in August 1995.  
The impression was normal multiple joint involvement with 
degenerative joint disease; flexion contracture of the left 
knee possibly secondary to an old scar proximal of the distal 
part of the thigh.  

In a September 1995 statement Dr. West again stated that 
there was a definite deterioration in condition of the knee, 
shoulder and lungs that indicated an appreciable increase in 
disability.  He was of the opinion that these disabilities 
rendered the veteran unable to be employed.

Another VA orthopedic examination was conducted in November 
1995.  Following this examination, the examining physician 
observed that the veteran had degenerative changes in his 
right hand which decreased his ability to perform work 
utilizing his right hand.  He also had difficulty ambulating 
which would severely limit his ability to ambulate to and 
from work.  The examiner noted that the veteran also had a 
pulmonary and cardiac history to include a moderately severe 
restrictive lung disease and that, when combining the 
pulmonary condition with underlying cardiac disorder, as well 
as orthopedic type condition, the veteran's capacity to 
perform daily work was significantly impaired.  In a March 
1996 statement the same examiner stated that it was possible 
that the veteran could develop paroxysmal cardiac arrhythmia 
due to his lung condition.  He indicated that arrhythmia such 
as premature paroxysmal atrial tachycardia, supraventricular 
tachycardia, atrial fibrillation or atrial flutter can all be 
associated with underlying lung disease.

A copy of the hospital records covering the veteran's period 
of hospitalization at Hardin Memorial Hospital from December 
1995 to January 1996 shows that he was admitted for a 
cerebral infarction.  Records from Frazier Rehab Center 
reflect that the veteran was evaluated in January 1996 for a 
rehabilitation program secondary to stroke with right 
hemiplegia.  Following examination, the impression included 
stroke with resultant right hemiplegia; and atherosclerotic 
cardiovascular disease manifested by stroke syndrome.

Dr. West, in a September 1996 note, indicated that the 
veteran had a lung condition which caused dyspnea which 
caused cardiac arrhythmia.  Dr. Calilung, in a note received 
in October 1996, stated that the veteran's shortness of 
breath due to his lung condition was causing heart rhythm 
irregularities.

In a September 1996 rating decision service connection was 
granted for atrial fibrillation.  The issues of service 
connection for any other heart pathology and a total rating 
for compensation purposes based on individual unemployability 
were deferred.

Records from Hardin Memorial Hospital show that the veteran 
was admitted in October 1996 for evaluation and treatment of 
probable aspiration pneumonia and congestive heart failure 
and to rule out the possibility of extended cerebrovascular 
accident.  The findings suggested underlying cardiomyopathy 
with evidence of fibrocalcific changes of both mitral and 
aortic valve apparatus with mild degree of mitral and aortic 
insufficiency; findings suggest underlying myopathy.

Dr. Keith, in a December 1996 letter, stated that veteran, in 
the last several years, had developed cardiomyopathy with 
atrial fibrillation contributing to recurrent episodes of 
congestive heart failure.  The physician felt that this was 
secondary to the development of the veteran's chronic lung 
disease with cor pulmonale.

Shortly after the veteran's death in January 1997, records 
covering the veteran's period of hospitalization at Hardin 
Memorial Hospital from October 1996 until his death were 
received.  Also received were records reflecting the 
veteran's treatment at Norton Hospital in early 1996 and at 
Hardin Memorial Hospital in April, July and August 1996.

A hearing on appeal was conducted in August 1997.  At this 
time the appellant testified in support of her claims and 
submitted a number of documents.  These include reports of 
consultation with David Dao, M.D., in December 1995 and 
December 1996 as well as an August 1997 statement from Dr. 
Dao.  In the statement Dr. Dao indicated that the veteran's 
respiratory disease was one of the causes of death, including 
respiratory failure, recurrent multiple bacterial pneumonia 
and pseudomonas and methicillin-resistant staphylococcus 
aureus.

In an August 1997 statement, Sue Biby, RN, indicated that she 
cared for the veteran in his last days and that preceding his 
death he was in atrial fibrillation which complicated his 
congestive heart failure.  She noted that the veteran's loss 
of part of one lung complicated his respiratory status and 
that the combination of these factors contributed to his 
deterioration and death.

Noel Z. Reloj, Sr., M.D., in an August 1997 statement, 
related that the veteran developed cardiomyopathy causing 
atrial fibrillation which resulted in congestive heart 
failure.  He indicated that this was felt to be due to the 
chronic lung disease resulting in cor pulmonale.  He noted 
that loss of part of the lung prevented a good recovery and 
that, in the end, the veteran succumbed to these medical 
problems.

Brad Shelton, C.R.T.T., in an August 1997 letter, related 
that it was his opinion that the veteran's decreased lung 
capacity due to service related injuries was a contributing 
factor in his respiratory process and ultimately contributed 
to his death.

A VA physician, in an October 1997 statement, observed that 
the extent to which the veteran's pre-existing lung condition 
influenced his terminal illness was unknowable.  He noted 
that, to the degree that the veteran had compromised lung 
function, he would have had less reserve in the event of 
injury to the remaining lung but that the infection 
experienced would have been lethal to someone who started 
with normal lung function.  The physician's impression was 
that, in view of the veteran's severe neurologic impairment 
and poor general medical condition (pancreatic insufficiency 
and diabetes), it was his best guess that the veteran would 
have had a similar outcome, whether or not he had experienced 
his service-connected lung disease.

Another VA physician, in a January 1998 report, stated that, 
although the veteran's atrial fibrillation could have 
worsened the veteran's congestive heart failure, this did not 
appear to be the principal cause of death.  It was the 
physician's opinion that the atrial fibrillation was an 
aggravating factor in the veteran's final demise but did not 
contribute substantially to his death which was multi-
factorial in origin.

Dr. Keith, in an April 1998 statement, noted that the veteran 
had experienced gradual progression decline in his 
respiratory status over the last several years and had been 
in the hospital on various occasions for treatment of heart 
failure and respiratory insufficiency.  Dr. Keith related 
that it was documented in the veteran's medical record that 
his respiratory insufficiency was a significant contributing 
factor to his death.

Hearings before the undersigned Board Member were conducted 
in August 1998 and February 2000.  At the former hearing the 
appellant submitted copies of a number of documents 
previously of record.  At the latter hearing a copy of a 
February 1999 statement from Dr. Keith was received.  In that 
statement he indicated that there were medical grounds to 
believe that atrial fibrillation did contribute to the 
veteran's declining cardiovascular status.

Analysis

I.  Accrued Benefits

Periodic, monetary benefits under laws administered by the VA 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the time of death and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual be 
paid, in pertinent part, to the veteran's spouse.  38 
U.S.C.A. § 5121(a).

At the time of the veteran's death claims for service 
connection for heart disease and a total rating for 
compensation purposes based on individual unemployability 
remained pending.  A review of the appellant's claims for 
accrued benefits must be accomplished by reviewing the 
evidence in the file at the time of the veteran's January 
1997 death.

The appellant has contended that the veteran's cardiomyopathy 
was the result of his service-connected lung disability.  
38 C.F.R. § 3.310 provides that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.

The evidence of record at the time of the veteran's death 
shows that Dr. Malik had reported in March 1995 that the 
veteran was experiencing cardiomegaly due to significant 
dyspnea and that Dr. Keith had reported in December 1996 that 
he felt that the veteran had developed cardiomyopathy with 
atrial fibrillation contributing to recurrent episodes of 
congestive heart failure secondary to the development of the 
veteran's chronic lung disease with cor pulmonale.  Resolving 
all doubt in the appellant's favor, the Board finds that 
service connection should be granted for cardiomyopathy, for 
the purpose of payment of accrued benefits.

The second issue is that of a total rating for compensation 
purposes based on individual unemployability, for the purpose 
of payment of accrued benefits.  Although a disability 
evaluation has not been assigned for the cardiomyopathy, and 
the disability evaluations in effect for the veteran's 
service-connected disabilities did not satisfy the schedular 
criteria for a total rating for compensation purposes based 
on individual unemployability, the Board will nevertheless 
consider the issue at this time.

The Board has considered the limitations placed upon the 
veteran as a result of his service-connected disabilities, in 
particular, his bronchiectasis, knee and shoulder 
disabilities.  The opinions of record at the time of his 
death present an approximate balance of positive and negative 
evidence with respect to the issue in question.  Accordingly, 
the Board has concluded that the veteran's service-connected 
disabilities, in and of themselves, were so severe as to 
preclude him from all types of substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 4.16.  The benefit of the 
doubt has been resolved in the appellant's favor.  38 
U.S.C.A. § 5107.

II.  Service Connection- Cause of Death

38 U.S.C.A. § 1310 provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312.

It was the opinion of one VA physician was that, in view of 
the veteran's severe neurologic impairment, pancreatic 
insufficiency and diabetes, it was his best guess that the 
veteran would have had a similar outcome, whether or not he 
had experienced his service-connected lung disease and a 
second VA physician concluded that the atrial fibrillation 
was an aggravating factor in the veteran's final demise but 
did not contribute substantially to his death.  However, Dr. 
Dao indicated that the veteran's respiratory disease was one 
of the causes of death and Dr. Keith not only related that it 
was documented in the veteran's medical record that the 
veteran's respiratory insufficiency was a significant 
contributing factor to his death but also stated that there 
were medical grounds to believe that atrial fibrillation did 
contribute to the veteran's declining cardiovascular status.  
Resolving all doubt in favor of the appellant, the Board 
finds that service connection should be granted for the cause 
of the veteran's death. U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.312.


ORDER

Entitlement to service connection for cardiomyopathy, for the 
purpose of payment of accrued benefits, to a total rating for 
compensation purposes based on individual unemployability, 
for the purpose of payment of accrued benefits, and to 
service connection for the cause of the veteran's death is 
granted.  The appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

